In a child custody proceeding pursuant to Family Court Act article 6, the father *686appeals from an order of the Family Court, Westchester County (Cooney, J.), dated July 2, 2002, which dismissed the petition for lack of jurisdiction. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved of the assignment to prosecute the appeal.
Ordered that the motion is granted, Andrew W Szczesniak is relieved as attorney for the appellant, and he is directed to turn over to new counsel assigned herein all papers in his possession; and it is further,
Ordered that Frank Marocco, Esq., 175 Main Street, White Plains, N.Y. 10601 (845) 940-1880 is assigned as counsel to perfect the appeal; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the appellant on or before May 24, 2004.
A nonfrivolous issue exists on this record as to whether the Family Court erred in concluding that it did not have jurisdiction to entertain the petition (see Vernon v Vernon, 100 NY2d 960, 969-971 [2003]; Corkins v Corkins, 253 AD2d 783 [1998]). Accordingly, the motion of the petitioner’s assigned counsel is granted and new appellate counsel is assigned (see Matter of Joseph B., 307 AD2d 996 [2003]). Ritter, J.P., Goldstein, Crane and Rivera, JJ., concur.